DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 12/10/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The reply has been entered and considered.

Response to Arguments
Applicant argues the amendments cure a deficiency leading to the objection of claim 1. The examiner is persuaded and the objection of claim 1 is withdrawn.
Applicant disagrees with the examiner interpreting the claims under 35 USC § 112(f) and alleges the generic placeholders interpreted by the examiner are understood in the tire industry as a structure. Additionally, applicant has pointed to published supplemental examination guidelines but has not connected this guidance with any articulated reasoning. The examiner disagrees with the applicant because the applicant has not provided proof other than the aforementioned conclusory statement. The examiner further points to examples in the cited “Training Examples” including the “colorant selection mechanism for receiving” on p. 15 and 
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection is withdrawn.
Applicant argues new issue related to the inspection part provided “in parallel to the conveyor” overcomes the 09/17/2021 rejection. Regarding this assertion, please see the final rejection below.
Applicant argues VerTiX-PLUS’s pressing element fails to release after the four bar spreader holds the inner peripheral part of the tire. The examiner disagrees with applicant. VerTiX-PLUS four bar spreader has multiple functions including holding and rotating the tire to be tested. As depicted in the annotated screenshot below, VerTiX-PLUS’s four bar spreader includes two larger shafts with holding elements consisting of circumferential extensions. These elements are fully engaged before the pressing piece is disengaged. As a result, the Examiner maintains the rejection.

    PNG
    media_image1.png
    661
    680
    media_image1.png
    Greyscale









Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Tire Inspection Apparatus Easily Integrated into Existing Tire Inspection Lines.

Examiner Note
Applicant is advised that should claims 4 and 5 be found allowable, claims 6 and 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 2 has been incorporated into Claim 1. Claim 6 and 8 depend from cancelled claim 2. Further, claim 4 and 5 are identical to claim 6 and 8, and depend from claim 1 including incorporated claim 2. Therefore, claim 6 and 8 should be cancelled to avoid an objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over VerTiX-PLUS (VerTiX-PLUS X-RAY Inspection System, YouTube, October 1, 2014; “VerTiX-PLUS”), in view of Sutthaweekul (Influence of Lift-off on Microwave Open- ended Waveguide Time of Flight Based Tire Inspection, ICSAE, 2016; “Sutthaweekul”).

Regarding claim 1, VerTiX-PLUS discloses a tire inspection apparatus (see VerTiX-PLUS video summary, “X-RAY Inspection System”) comprising: a conveyor configured to convey a vulcanized tire (see VerTiX-PLUS video at least time period 0:33-0:37, examiner notes rollers move the tire to the inspection system); a centering device configured to position the tire conveyed by the conveyor to a predetermined position (see VerTiX-PLUS video at least time period 0:38-0:45, examiner notes a lifting device moves up through the rollers and supports the tire as the roller table is rotated into a vertical configuration; subsequently the lifting device places the tire on a support with dual pressing element that move the tire to a predetermined position); an inspection part provided in parallel to the conveyor on a side of the conveyor (see VerTiX-PLUS annotated screenshot below) and configured to inspect an internal defect of the tire (see VerTiX-PLUS video at least time period 1:16-1:20, examiner notes X-Ray inspection element is adjacent to the conveyor); and a conveying device configured to convey the tire positioned by the centering device to the inspection part while holding the tire (see VerTiX-PLUS video at least time period 0:53-0:58, examiner notes a four bar spreader is inserted into the tire hub space and lifts the tire toward the X-Ray inspection element), wherein the conveying 

VerTiX-PLUS fails to disclose the inspection part comprises transmitting and receiving antenna and antenna moving means per the 112(f) claim interpretation.
Sutthaweekul teaches, in figure 2, a microwave inspection part (see figure 2 caption, “microwave inspection”) including transmitting and receiving antenna (see figure 2, “Tx 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sutthaweekul’s microwave tire inspector in place of VerTiX-PLUS’s X-Ray inspector for tire scanning to reveal the internal structure of the tire. Doing so increases safety and reduces cost.

Regarding claim 3, VerTiX-PLUS and Sutthaweekul disclose the chuck part comprises a plurality of gripping portions configured to contact the inner peripheral part of the tire (see VerTiX-PLUS video at least time period 0:53-0:57, examiner notes as four bar spreader is fully inserted into tire wheel hole, each bar moves in radially to contact the inner surface of the tire wheel hole, examiner construes VerTiX-PLUS bars as gripping portions), an actuator configured to move the plurality of gripping portions in a radial direction of the tire (see previous comment, the examiner asserts the movement of VerTiX-PLUS bars is evidence of an actuator), wherein when an interval between the gripping portions and the inner peripheral part of the tire becomes equal to or smaller than a predetermined length, a pressure of an actuator is lowered (see VerTiX-PLUS video at least time period 3:22-3:55, examiner notes the system handles multiple size tires during an inspection run adjusting to tire sizes and tire wheel hole locations; VerTiX-PLUS brochure teaching reference, p. 1, ¶ 2, teaches the VerTiX-PLUS system is fully automated and , p. 2, table, the system is designed to handle a variety of tire sizes, the examiner believes the VerTiX-PLUS system bars adjust for different tires sizes and asserts it would be 
VerTiX-PLUS and Sutthaweekul, as combined in claim 2, fail to disclose the gripping portions powered by an air actuator at least partially controlled by a non-contact displacement sensor.
Applicant has not disclosed that the gripping portions of the chuck powered by an air actuator and controlled by a non-contact displacement sensor is critical or produces unexpected results. As such, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to design a tire chuck including powering gripping elements with an air actuator partially controlled by the output of a non-contact displacement sensor. Doing so provides a reliable and simple method for actuating the chuck and decreases the chance a sample may be damaged during the gripping process due to over expansion of the bars).

Regarding claims 4 and 6 - 7, VerTiX-PLUS and Sutthaweekul disclose the conveying device (see VerTiX-PLUS video at least time period 0:53-0:58, examiner notes a four bar spreader is inserted into the tire hub space and lifts the tire toward the X-Ray inspection element) is configured to return the tire of which an internal defect is not detected in the inspection part to the conveyor (see VerTiX-PLUS video at least time period 2:23-2:34, examiner notes the four bar spreader lowers the tire into the centering cart where the tire moves to a conveyer where it is lifted and rotated into a horizontal position).

Claims 5 and 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over VerTiX-PLUS (VerTiX-PLUS X-RAY Inspection System, YouTube, October 1, 2014; “VerTiX-PLUS”) and Sutthaweekul (Influence of Lift-off on Microwave Open- ended Waveguide Time of Flight Based Tire Inspection, ICSAE, 2016; “Sutthaweekul”), further in view of Krolczyk (US 10121238; “Krolczyk”).

Regarding claims 5 and 8 - 10, VerTiX-PLUS and Sutthaweekul, as combined in claims 1-4 respectively, fail to disclose the conveying device removes defective tires from the conveyor line.
Krolczyk teaches, in figure 1, the conveying device (16) is configured to take out ((52) col. 5, lines11-14, examiner notes Krolczyk’s pusher removes a rejected tire to the side of the conveyor) the tire (P) of which an internal defect is detected in the inspection part (12) to a place outside the inspection part (12) and the conveyor (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krolczyk’s scheme of sorting rejected tires off of the inspection conveyor into Sutthaweekul’ and VerTiX-PLUS’s inspection system for revealing internal defects of tire since grading and sorting tires is well-known in the art. Doing so reduces cost of managing defective tires.


Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Rogers (US 20120181145) which teaches parallel conveyors for operation assemblies.

THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856